In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of severe abuse, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Hamill, J.), dated February 27, 2008, which, upon an order of the same court dated July 12, 2007, granting the petitioner’s motion for summary judgment on the issue of whether the mother severely abused Marqekah B., and after a dispositional hearing, terminated her parental rights and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the contention of the appellant mother, the Family Court providently exercised its discretion in declining to issue a suspended judgment, as the evidence adduced at the dispositional hearing established that it would be in the subject child’s best interest to be freed for adoption by her foster mother (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Amy B., 37 AD3d 600, 601 [2007]; Matter of Liam Francis P., 26 AD3d 385, 386 [2006]; Matter of Avery Curtis Foster Joe D., 306 AD2d 276, 278 [2003]).
To the extent that the mother purports to appeal from the denial of a motion to vacate an admission, her contention is not properly before this Court.
The mother’s remaining contentions are without merit. Mastro, J.E, Fisher, Eng and Hall, JJ., concur.